GUARANTY AND PLEDGE AGREEMENT

                   GUARANTY AND PLEDGE AGREEMENT

(this "Agreement"), dated as of July 29, 2005, among Skylynx Communications,
Inc., a Delaware corporation (the "Company"), Gary L. Brown (the "Pledgor"), and
the pledgees signatory hereto and their respective endorsees, transferees and
assigns (collectively, the "Pledgees").



W I T N E S S E T H

:



                   

WHEREAS, pursuant to a Securities Purchase Agreement, dated the date hereof,
between Company and the Pledgees (the "Purchase Agreement"), Company has agreed
to issue to the Pledgees and the Pledgees have agreed to purchase from Company
certain of Company's 8% Callable Secured Convertible Notes, due three years from
the date of issuance (the "Notes"), which are convertible into shares of
Company's Common Stock, par value $.0001 per share (the "Common Stock"). In
connection therewith, Company shall issue the Pledgees certain Common Stock
purchase warrants (the "Warrants"); and



                   

WHEREAS, as a material inducement to the Pledgees to enter into the Purchase
Agreement, the Pledgees have required and the Pledgor has agreed (i) to
unconditionally guarantee the timely and full satisfaction of all obligations of
the Company, whether matured or unmatured, now or hereafter existing or created
and becoming due and payable (the "Obligations") to the Pledgees, their
successors, endorsees, transferees or assigns under the Transaction Documents
(as defined in the Purchase Agreement) to the extent of the Collateral (as
defined in Section 5 hereof), and (ii) to grant to the Pledgees, their
successors, endorsees, transferees or assigns a security interest in the number
of shares of Common Stock currently owned by the Pledgor as set forth below the
Pledgor's signature on the signature page hereto (collectively, the "Shares"),
as collateral security for Obligations. Terms used and not defined herein shall
have the meaning ascribed to them in the Purchase Agreement.



                   

NOW, THEREFORE, in consideration of the foregoing recitals, and the mutual
covenants contained herein, the parties hereby agree as follows:



                   1.        Guaranty. To the extent of the Collateral, the
Pledgor hereby absolutely, unconditionally and irrevocably guarantees to the
Pledgees, their successors, endorsees, transferees and assigns the due and
punctual performance and payment of the Obligations owing to the Pledgees, their
successors, endorsees, transferees or assigns when due, all at the time and
place and in the amount and manner prescribed in, and otherwise in accordance
with, the Transaction Documents, regardless of any defense or set-off
counterclaim which the Company or any other person may have or assert, and
regardless of whether or not the Pledgees or anyone on behalf of the Pledgees
shall have instituted any suit, action or proceeding or exhausted its remedies
or taken any steps to enforce any rights against the Company or any other person
to compel any such performance or observance or to collect all or part of any
such amount, either pursuant to the provisions of the Transaction Documents or
at law or in equity, and regardless of any other condition or contingency. The
Pledgor shall have no obligation whatsoever to the Pledgees beyond the
Collateral pledged for the Obligations set forth herein.

                   2.        Waiver of Demand. The Pledgor hereby
unconditionally: (i) waives any requirement that the Pledgees, in the event of a
breach in any material respect by the Company of any of its representations or
warranties in the Transaction Documents, first make demand upon, or seek to
enforce remedies against, the Company or any other person before demanding
payment of enforcement hereunder; (ii) covenants that this Agreement will not be
discharged except by complete performance of all the Obligations to the extent
of the Collateral; (iii) agrees that this Agreement shall remain in full force
and effect without regard to, and shall not be affected or impaired, without
limitation, by, any invalidity, irregularity or unenforceability in whole or in
part of the Transaction Documents or any limitation on the liability of the
Company thereunder, or any limitation on the method or terms of payment
thereunder which may now or hereafter be caused or imposed in any manner
whatsoever; and (iv) waives diligence, presentment and protest with respect to,
and notice of default in the performance or payment of any Obligation by the
Company under or in connection with the Transaction Documents.

                   3.        Release. The obligations, covenants, agreements and
duties of the Pledgor hereunder shall not be released, affected or impaired by
any assignment or transfer, in whole or in part, of the Transaction Documents or
any Obligation, although made without notice to or the consent of the Pledgor,
or any waiver by the Pledgees, or by any other person, of the performance or
observance by the Company or the Pledgor of any of the agreements, covenants,
terms or conditions contained in the Transaction Documents, or any indulgence in
or the extension of the time or renewal thereof, or the modification or
amendment (whether material or otherwise), or the voluntary or involuntary
liquidation, sale or other disposition of all or any portion of the stock or
assets of the Company or the Pledgor, or any receivership, insolvency,
bankruptcy, reorganization, or other similar proceedings, affecting the Company
or the Pledgor or any assets of the Company or the Pledgor, or the release of
any proper from any security for any Obligation, or the impairment of any such
property or security, or the release or discharge of the Company or the Pledgor
from the performance or observance of any agreement, covenant, term or condition
contained in or arising out of the Transaction Documents by operation of law, or
the merger or consolidation of the Company, or any other cause, whether similar
or dissimilar to the foregoing.

                   4.        Subrogation.

                              (a)        Unless and until complete performance
of all the Obligations to the extent of the Collateral, the Pledgor shall not be
entitled to exercise any right of subrogation to any of the rights of the
Pledgees against the Company or any collateral security or guaranty held by the
Pledgees for the payment or performance of the Obligations, nor shall the
Pledgor seek any reimbursement from the Company in respect of payments made by
the Pledgor hereunder.

                              (b)        In the extent that the Pledgor shall
become obligated to perform or pay any sums hereunder, or in the event that for
any reason the Company is now or shall hereafter become indebted to the Pledgor,
the amount of such sum shall at all times be subordinate as to lien, time of
payment and in all other respects, to the amounts owing to the Pledgees under
the Transaction Documents and the Pledgor shall not enforce or receive payment
thereof until all Obligations due to the Pledgees under the Transaction have
been performed or paid. Nothing herein contained is intended or shall be
construed to give to the Pledgor any right of subrogation in or under the
Transaction Documents, or any right to participate in any way therein, or in any
right, title or interest in the assets of the Pledgees.

                   5.        Security. As collateral security for the punctual
payment and performance, when due, by the Company of all the Obligations, the
Pledgor hereby pledges with, hypothecates, transfers and assigns to the Pledgees
all of the Shares and all proceeds, shares and other securities received,
receivable or otherwise distributed in respect of or in exchange for the Shares,
including, without limitation, any shares and other securities into which such
Shares may be convertible or exchangeable (collectively, the "Additional
Collateral" and together with the Shares, the "Collateral"). Simultaneously
herewith, the Pledgor shall deliver to the Pledgees the certificate(s)
representing the Shares, stamped with a bank medallion guarantee, along with a
stock transfer power duly executed in blank by the Pledgor, to be held by the
Pledgees as security. Any Collateral received by the Pledgor on or after the
date hereof shall be immediately delivered to the Pledgees together with any
executed stock powers or other transfer documents requested by the Pledgees,
which request may be made at any time prior to the date when the Obligations
shall have been paid and otherwise satisfied in full.

                   6.        Voting Power, Dividends, Etc. and other Agreements.

                               (a)        Unless and until an Event of Default
(as set forth in Section 7 hereof) has occurred, the Pledgor shall be entitled
to:

                                           (i)        Exercise all voting and/or
consensual powers pertaining to the Collateral, or any part thereof, for all
purposes;

                                           (ii)       Receive and retain
dividends paid with respect to the Collateral; and

                                           (iii)     Receive the benefits of any
income tax deductions available to the Pledgor as a shareholder of the Company.

                               (b)        The Pledgor agrees that it will not
sell, assign, transfer, pledge, hypothecate, encumber or otherwise dispose of
the Collateral.

                               (c)        The Pledgor and the Company jointly
and severally agree to pay all costs including all reasonable attorneys' fees
and disbursements incurred by the Pledgees in enforcing this Agreement in
accordance with its terms.

                   7.        Default and Remedies.

                              (a)        For the purposes of this Agreement,
"Event of Default" shall mean:

                                           (i)      default in or under any of
the Obligations after the expiration, without cure, of any applicable cure
period;

                                           (ii)      a breach in any material
respect by the Company of any of its representations or warranties in the
Transaction Documents; or

                                            (iii)    a breach in any material
respect by the Pledgor of any of its representations or warranties in this
Agreement.

                             (b)          the Pledgees shall have the following
rights upon any Event of Default:

                                            (i)      the rights and remedies
provided by the Uniform Commercial Code as adopted by the State of New York (the
"UCC") (as said law may at any time be amended);

                                            (ii)     the right to receive and
retain all dividends, payments and other distributions of any kind upon any or
all of the Collateral;

                                             (iii)   the right to cause any or
all of the Collateral to be transferred to its own name or to the name of its
designee and have such transfer recorded in any place or places deemed
appropriate by the Pledgees; and

                                              (iv)   the right to sell, at a
public or private sale, the Collateral or any part thereof for cash, upon credit
or for future delivery, and at such price or prices in accordance with the UCC
(as such law may be amended from time to time). Upon any such sale the Pledgees
shall have the right to deliver, assign and transfer to the purchaser thereof
the Collateral so sold. The Pledgees shall give the Pledgor not less than ten
(10) days' written notice of its intention to make any such sale. Any such sale,
shall be held at such time or times during ordinary business hours and at such
place or places as the Pledgees may fix in the notice of such sale. The Pledgees
may adjourn or cancel any sale or cause the same to be adjourned from time to
time by announcement at the time and place fixed for the sale, and such sale may
be made at any time or place to which the same may be so adjourned. In case of
any sale of all or any part of the Collateral upon terms calling for payments in
the future, any Collateral so sold may be retained by the Pledgees until the
selling price is paid by the purchaser thereof, but the Pledgees shall incur no
liability in the case of the failure of such purchaser to take up and pay for
the Collateral so sold and, in the case of such failure, such Collateral may
again be sold upon like notice. The Pledgees, however, instead of exercising the
power of sale herein conferred upon them, may proceed by a suit or suits at law
or in equity to foreclose the security interest and sell the Collateral, or any
portion thereof, under a judgment or decree of a court or courts of competent
jurisdiction, the Pledgor having been given due notice of all such action. The
Pledgees shall incur no liability as a result of a sale of the Collateral or any
part thereof. All proceeds of any such sale, after deducting the reasonable
expenses and reasonable attorneys' fees incurred in connection with such sale,
shall be applied in reduction of the Obligations, and the remainder, if any,
shall be paid to the Pledgor.

            8.         Application of Proceeds; Release. The proceeds of any
sale or enforcement of or against all or any part of the Collateral, and any
other cash or collateral at the time held by the Pledgees hereunder, shall be
applied by the Pledgees first to the payment of the reasonable costs of any such
sale or enforcement, then to reimburse the Pledgees for any damages, costs or
expenses incurred by the Pledgees as a result of an Event of Default, then to
the payment of the principal amount or stated valued (as applicable) of, and
interest or dividends (as applicable) and any other payments due in respect of,
the Obligations. The remainder, if any, shall be paid to the Pledgor. As used in
this Agreement, "proceeds" shall mean cash, securities and other property
realized in respect of, and distributions in kind of, the Collateral, including
any thereof received under any reorganization, liquidation or adjustment of debt
of any issuer of securities included in the Collateral.

            9.        Representations and Warranties.

                       (a)        The Pledgor hereby represents and warrants to
the Pledgees that:

                                    (i)      the Pledgor has full power and
authority and legal right to pledge the Collateral to the Pledgees pursuant to
this Agreement and this Agreement constitutes a legal, valid and binding
obligation of the Pledgor, enforceable in accordance with its terms.

                                     (ii)   the execution, delivery and
performance of this Agreement and other instruments contemplated herein will not
violate any provision of any order or decree of any court or governmental
instrumentality or of any mortgage, indenture, contract or other agreement to
which the Pledgor is a party or by which the Pledgor and the Collateral may be
bound, and will not result in the creation or imposition of any lien, charge or
encumbrance on, or security interest in, any of the Pledgor's properties
pursuant to the provisions of such mortgage, indenture, contract or other
agreement.

                                     (iii)  the Pledgor is the sole record and
beneficial owner of all of the Shares; and

                                      (iv)  the Pledgor owns the Collateral free
and clear of all Liens.

                          (b)        The Company represents and warrants to the
Pledgees that:

                                       (i)      it has no knowledge that any of
the representations or warranties of the Pledgor herein are incorrect or false
in any material respect;

                                        (ii)    all of the Shares were validly
issued, fully paid and non-assessable; and

                                        (iii)   the Pledgor is the record holder
of the Shares.

                   10.      No Waiver; No Election of Remedies. No failure on
the part of the Pledgees to exercise, and no delay in exercising, any right,
power or remedy hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise by the Pledgees of any right, power or remedy
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. The remedies herein provided are cumulative and are not
exclusive of any remedies provided by law. In addition, the exercise of any
right or remedy of the Pledgees at law or equity or under this Agreement or any
of the documents shall not be deemed to be an election of Pledgee's rights or
remedies under such documents or at law or equity.

                   11.      Termination. This Agreement shall terminate on the
date on which all Obligations have been performed, satisfied, paid or discharged
in full.

                   12.      Further Assurances. The parties hereto agree that,
from time to time upon the written request of any party hereto, they will
execute and deliver such further documents and do such other acts and things as
such party may reasonably request in order fully to effect the purposes of this
Agreement. The Pledgees acknowledge that they are aware that Pledgor shall have
no obligations whatsoever to the Pledgees beyond the Collateral pledged for the
Obligations set forth herein, and no request for further assurance may or shall
increase such Obligations.

                   13.      Miscellaneous.

                              (a)        Modification. This Agreement contains
the entire understanding between the parties with respect to the subject matter
hereof and specifically incorporates all prior oral and written agreements
relating to the subject matter hereof. No portion or provision of this Agreement
may be changed, modified, amended, waived, supplemented, discharged, canceled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be charged.

                              (b)        Notice. Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of
(i) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified in this Section prior to
6:30 p.m. (New York City time) on a Business Day (as defined in the Purchase
Agreement), (ii) the Business Day after the date of transmission, if such notice
or communication is delivered via facsimile at the facsimile telephone number
specified in this Agreement later than 6:30 p.m. (New York City time) on any
date and earlier than 11:59 p.m. (New York City time) on such date, (iii) the
Business Day following the date of mailing, if sent by nationally recognized
overnight courier services, or (iv) upon actual receipt by the party to whom
such notice is required to be given. The address for such notices and
communications shall be as follows:

If to the Company:

Skylynx Communications, Inc.

 

500 John Ringling Boulevard

 

Sarasota, FL 34236

 

Attention: Chief Executive Officer

 

Telephone: (941) 388-2882

 

Facsimile: (941)

   

With copies to:

Clifford L. Newman, P.C.

 

1507 Pine Street

 

Boulder, Colorado 80302

 

Attention: Cliff Neuman, Esq.

 

Telephone:

 

Facsimile:

   

If to the Pledgor:

Gary L. Brown

 

c/o Skylynx Communications, Inc.

 

500 John Ringling Boulevard

 

Sarasota, FL 34236

 

Attention: Chief Executive Officer

 

Telephone: (941) 388-2882

 

Facsimile: (941)

   

If to the Pledgees:

AJW Partners, LLC

 

AJW Offshore, Ltd.

 

AJW Qualified Partners, LLC

 

New Millennium Capital Partners II, LLC

 

1044 Northern Boulevard

 

Suite 302

 

Roslyn, New York 11576

 

Facsimile No.: (516) 739-7115

 

Attention: Corey S. Ribotsky

   

With copies to:

Ballard Spahr Andrews & Ingersoll, LLP

 

1735 Market Street, 51st Fl.

 

Philadelphia, PA 19103

 

Facsimile No.: (215) 864-8999

 

Attention: Gerald J. Guarcini, Esquire

   

                                    (c)        Invalidity. If any part of this
Agreement is contrary to, prohibited by, or deemed invalid under applicable laws
or regulations, such provision shall be inapplicable and deemed omitted to the
extent so contrary, prohibited or invalid, but the remainder hereof shall not be
invalidated thereby and shall be given effect so far as possible.

                                    (d)        Benefit of Agreement. This
Agreement shall be binding upon and inure to the parties hereto and their
respective successors and assigns.

                                    (e)        Mutual Agreement. This Agreement
embodies the arm's length negotiation and mutual agreement between the parties
hereto and shall not be construed against either party as having been drafted by
it.

                                    (f)        New York Law to Govern. This
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York without regard to the principals of
conflicts of law thereof. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and Federal courts sitting in the city of New York,
borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court or that such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

            IN WITNESS WHEREOF, the parties hereto have caused this Guaranty and
Pledge Agreement to be duly executed by their respective authorized persons as
of the date first indicated above.

 

SKYLYNX COMMUNICATIONS, INC.

         

By:  /s/ Gary L. Brown       

 

Gary L. Brown

 

President and Chief Executive Officer

     

Pledgees:

     

AJW PARTNERS, LLC

 

By:    SMS Group, LLC

 

By:  /s/ Corey S. Ribotsky    

 

Corey S. Ribotsky

 

Manager

     

AJW OFFSHORE, LTD.

 

By: First Street Manager II, LLC

 

By:  /s/ Corey S. Ribotsky    

 

Corey S. Ribotsky

 

Manager

     

AJW QUALIFIED PARTNERS, LLC

 

By: AJW Manager, LLC

 

By:  /s/ Corey S. Ribotsky    

 

Corey S. Ribotsky

 

Manager

     

NEW MILLENNIUM CAPITAL PARTNERS II, LLC

 

By: First Street Manager II, LLC

 

By: By:  /s/ Corey S. Ribotsky    

 

Corey S. Ribotsky

 

Manager

   

[Signatures Continued on Following Page]

     

Pledgor:

         

Gary L. Brown

 

/s/  Gary L. Brown     

             

Number of Shares subject to this pledge:               

         

Date such Shares were acquired:                             